On Application for Rehearing
The State contends that we should grant its application for rehearing and affirm the judgment of conviction for the reason that we erred “ * * * in holding without qualification that the State should not be allowed to question the witness about facts concerning his activities surrounding the crime because these facts were also contained in a written statement previously made by the witness, which was not then shown the witness.” In the original opinion we said: “The rule is well established that a witness is not bound to answer as to matters reduced to writing by himself or another and subscribed by him until after the writing has been produced and read or shown to him.” That language was approved by this court in Wills v. State, 74 Ala. 21, cited in the original opinion, and means, of course, that a witness cannot be questioned concerning his written statement previously made until after such writing has been exhibited to the witness.
The judgment of the trial court was not reversed because of the cross-examination of the defendant in that we were not satisfied that the record conclusively shows that the solicitor questioned the witness concerning the written statement which he had previously signed. The judgment was reversed because on rebuttal the State introduced in evidence a written statement signed by the defendant for the sole purpose of impeaching him, although the statement had not been previously shown to the defendant. Under our holding in Parker v. State, 266 Ala. 63, 94 So.2d 209, cited in the original opinion, such action on the part of the State constituted reversible error.
Opinion extended and application for rehearing overruled.
All the Justices concur.